                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       at KNOXVILLE

  DOYLE THORNTON TENO, III,                       )
                                                  )
         Plaintiff,                               )
                                                  )       No. 3:18-CV-159
  v.                                              )
                                                  )       Judge Collier
  MYRON IWANSKI, STEVE MEAD,                      )       Magistrate Judge Guyton
  LESLIE MEAD, and STEVE EMERT,                   )
                                                  )
         Defendants.                              )

                                      MEMORANDUM

         Before the Court is a motion by Defendants Steven Mead and Leslie Mead (the “Meads”)

  for the imposition of sanctions under Rule 11 of the Federal Rules of Civil Procedure against

  Plaintiff, Doyle Thornton Teno, III, Plaintiff’s counsel, Hugh B. Ward and Mindy L. Nower, and

  Plaintiff’s counsel’s law firm, Young Williams & Ward, PC. (Doc. 99.) The Meads seek an award

  of $11,613, representing the attorney fees they incurred in this matter beginning on January 31,

  2019. (Id. at 1.) Plaintiff responded in opposition (Doc. 104), and the Meads replied (Doc. 107).

         Also before the Court is a motion by the Meads to alter or amend the judgment under Rule

  59(e) of the Federal Rules of Civil Procedure to allow the imposition of the sanctions they seek.

  (Doc. 97.) Plaintiff responded in opposition (Doc. 105), and the Meads replied (Doc. 106).

         For the reasons which follow, the Court will GRANT the Meads’ motion for sanctions

  (Doc. 99) and DENY their motion to alter or amend the judgment (Doc. 97). Plaintiff, his counsel,

  and his counsel’s law firm will be ORDERED to pay a sanction of $11,613 as a deterrent to the

  Meads allocated as follows: $2,000 by Plaintiff; $4,806.50 by Plaintiff’s counsel’s law firm;

  $3,204.50 by Plaintiff’s lead counsel; and $1,602 by Plaintiff’s secondary counsel.




Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 1 of 49 PageID #: 877
  I.     BACKGROUND

         This dispute arises out of the 2018 mayoral primary campaign in Anderson County,

  Tennessee. Defendant Steve Emert ran an unsuccessful campaign against the incumbent mayor,

  Terry Frank, who is not a party to this action. The other three Defendants each supported Emert’s

  candidacy: Myron Iwanski, the Trustee of Anderson County and the Chairman of the Anderson

  County Finance Committee; Steven Mead (“Steve Mead”), a member of the Anderson County

  Board of Commissioners; and Leslie Mead, Steve Mead’s spouse. Plaintiff was the Delinquent

  Tax Attorney and Deputy Trustee for Anderson County. He either was politically affiliated with

  the incumbent mayor or was identified by Defendants as being so affiliated.

         For years, Steve Mead had been creating a document titled “Things You Need to Know

  About Mayor Terry Frank” (the “Campaign Document”). (Doc. 67-2 at 8–9 [Steve Mead. Dep. at

  18–19]; Doc. 68 at 2 [Steve Mead 1st Aff. ¶ 7].) The version of the Campaign Document at issue

  in this lawsuit is eleven pages long and contains fifty-three numbered paragraphs criticizing Mayor

  Frank and her administration. (Doc. 68-1.) Criticisms covered such subjects as county finances,

  personnel matters, cybersecurity, litigation and other legal matters, Mayor Frank’s interpersonal

  style, and allegedly false statements about Steve Mead by Mayor Frank. (Id.)

         On November 21, 2017, Steve Mead sent an email to Iwanski, stating “I would love to see

  the numbers showing how much our Delinquent Tax Atorny [sic] is getting in total pay and how

  much would have come to the County General Fund if Jay would have been appointed instead.”

  (Doc. 72-7 at 19.) Iwanski responded with a lengthy email on December 8, 2017, including

  statements that Plaintiff “is paid a salary of $35,000 with full time employee benefits in the

  Trustee’s office,” and Plaintiff “has earned $76,800 in compensation from the ‘title search’ fees.”




                                                  2

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 2 of 49 PageID #: 878
  (Id. at 18–19.) Iwanski and Steve Mead may also have had oral communications regarding

  Plaintiff and his compensation. (See Doc. 72-21 at 12–13 [Iwanski Dep. at 48–49].)

         In or around February 2018, Iwanski received copies of Plaintiff’s Internal Revenue

  Service (“IRS”) Forms 1099 for 2016 and 2017 from the Anderson County Clerk and Master,

  Harold P. Cousins, whose office had prepared the forms. (Doc. 72-21 at 11–12 [Iwanski Dep. at

  43–46]; Doc. 72-2 at 1–2 [Cousins Aff. ¶¶ 4, 5, 7].) No one else asked for or received a copy of

  Plaintiff’s 1099s from Cousins’s office. (Doc. 72-2 at 2 [Cousins Aff. ¶ 9].) Iwanski also asked

  for and received information about what was on Plaintiff’s IRS Forms W-2, but he did not see or

  receive copies of those forms.1 (Doc. 72-21 at 11 [Iwanski Dep. at 42–43].) Iwanski denies that

  Steve Mead ever asked to see Plaintiff’s 1099s or W-2s. (Doc. 72-21 at 12–13 [Iwanski Dep. at

  48–49].) Steve Mead also denies ever having seen those forms. (Doc. 67-2 at 17 [Steve Mead.

  Dep. at 41].)

         On April 5, 2018, the Meads distributed the Campaign Document at a campaign event.

  According to their deposition testimony, each of the Meads distributed one or two copies of the

  Campaign Document at the event. (Doc. 67-1 at 5–6 [Leslie Mead Dep. at 10–11]; Doc. 67-2 at

  9, 11 [Steve Mead Dep. at 19, 33].) Richard Burroughs, who reported directly to Mayor Frank,

  picked up eight or nine copies of the Campaign Document at the event. (Doc. 67-2 at 23–24.

  [Steve Mead Dep. at 60–61].) Steve Mead distributed one other copy of the Campaign Document

  after the event to Lou Jones, his own campaign treasurer. (Doc. 67-2 at 12–13 [Steve Mead Dep.

  at 35–36].)




         1
           Plaintiff testified in his deposition that someone told him that Iwanski had asked for and
  received a copy of Plaintiff’s Form W-2 for an unspecified year. (Doc. 72-20 at 4–5 [Pl. Dep. at
  13–15, 17].) This portion of Plaintiff’s deposition testimony is inadmissible hearsay. Fed. R.
  Evid. 801, 802.
                                                  3

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 3 of 49 PageID #: 879
         As of its distribution on April 5, 2018, Paragraph 25 of the Campaign Document discussed

  Plaintiff’s compensation, his IRS Form 1099, and his IRS Form W-2, as follows:

         New Delinquent Tax attorney [Plaintiff Teno] has used a full-time county job with
         county benefits and other full-time county employees to do this work that he gets
         paid for independently by the Clerk and Master. (see 1099s to Doyle Teno) Before
         Myron Iwanski was appointed Trustee, Mr. Teno was the highest paid county
         worker by the hour. Unfortunately, no one really knew how many hours he worked
         since he mostly worked at home and had the Trustee’s staff do his work and
         mailings. 1099 for last year was $120,000 (from Clerk and Master) & also got
         W-2 for about $40-50,000 and received full county benefits. And now he is
         demanding 10% commission on collected late taxes instead of the commission-
         approved 1%. He also refuses to turn over any of the Title Reviews he has charged
         for… and wants them automatically assessed and charged before they are ever done
         to everyone paying late taxes.

  (Doc. 68-1 ¶ 25 (emphasis added; errors in original).)

         The Meads testified at their depositions that they themselves never saw Plaintiff’s tax

  documents, that the reported income numbers in the Campaign Document did not come from

  Plaintiff’s tax documents, and that Plaintiff’s tax documents were not attached to the Campaign

  Document. (Doc. 67-1 at 7 [Leslie Mead Dep. at 16]; Doc. 67-2 at 14–17 [Steve Mead. Dep. at

  38–41].) Steve Mead explained during his deposition that he used the terms “1099” and “W-2” in

  the Campaign Document not because he got information from those documents, but rather to

  describe the types of income he was discussing, because he has a background in financial services

  and he was accustomed to using those terms as a descriptor of income types. (Doc. 67-2 at 14–15,

  17–18 [Steve Mead Dep. at 38–39, 41–42].)

         Plaintiff filed this action on April 23, 2018 (Doc. 1), just over a week before the May 1,

  2018, primary election. Plaintiff’s original complaint asserted a cause of action against Defendants

  for inspecting and disclosing Plaintiff’s confidential tax information in violation of 26 U.S.C.

  §§ 6103 and 7431. (Id. ¶¶ 29–32.) In his Second Amended Complaint, Plaintiff added a cause of

  action for invasion of privacy and unreasonable intrusion into private affairs under Tennessee

                                                   4

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 4 of 49 PageID #: 880
  common law, based on the same underlying factual allegations. (Doc. 27 ¶¶ 36–42.) Plaintiff

  alleged the Campaign Document implied that his Forms 1099 and W-2 were attached to and

  distributed with the Campaign Document. (Id. ¶ 25.) Plaintiff further alleged the Meads were

  “acting as agents of Defendant Iwanski” when they “obtained, inspected, disclosed and used

  Plaintiff’s confidential Tax Return and Return Information,” including his W-2 and 1099. (Id.

  ¶ 31.)

           The Meads filed a motion to dismiss arguing, among other things, that they were not

  persons against whom suit could be brought under 26 U.S.C. §§ 6103 and 7431. (Doc. 29.) The

  Meads also filed a motion for summary judgment reiterating this argument and asserting discovery

  had revealed no evidence to support Plaintiff’s action against them. (Doc. 65.) Plaintiff responded

  in opposition to the Meads’ motion for summary judgment on January 31, 2019. (Doc. 72.) It is

  from this date that the Meads start their request for attorney fees as a sanction under Rule 11.

           On February 6, 2019, after receiving Plaintiff’s response to their motion for summary

  judgment, the Meads’ counsel served Plaintiff’s counsel with copies of a draft motion and brief

  for sanctions under Rule 11.2 (Doc. 100 [Quist Decl.] ¶ 4; Doc. 100-1.) The Meads’ counsel asked

  that Plaintiff dismiss his claims against them, arguing the response to the motion for summary

  judgment showed the action had no basis. (Doc. 100-1.) Specifically, the Meads asserted

  Plaintiff’s response gave no proof the Meads were acting as Iwanski’s agents or ever saw

  Plaintiff’s tax forms.   (Id.)   The Meads also asserted Plaintiff’s compensation was public

  information, the publication of which could not support the state-law cause of action in Count




           2
            The Meads’ counsel had previously asked Plaintiff’s counsel to explain how the federal
  statute could apply to the Meads or dismiss them from the lawsuit on May 14, May 15, May 30,
  June 7, and December 21, 2018. (Doc. 100 [Quist Decl.] ¶ 5(a), (b), (d), (e), (f).)
                                                   5

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 5 of 49 PageID #: 881
  Two. (Id.) Plaintiff did not dismiss his action against the Meads, either within twenty-one days

  of February 6, 2019, or thereafter.

          On March 29, 2019, the Court granted the Meads’ and the other Defendants’ motions to

  dismiss and entered judgment in favor of all Defendants. (Doc. 93.) The Court dismissed

  Plaintiff’s federal tax-information-disclosure claims with prejudice, finding Defendants were not

  persons who could be sued under the statute. (Doc. 92 at 7–13.) The Court dismissed Plaintiff’s

  state-law claims without prejudice because it declined to exercise supplemental jurisdiction over

  them. (Doc. 92 at 13–14.)

          On April 22, 2019, the Meads filed a motion for Rule 11 sanctions (Doc. 99) and to reopen

  the judgment to allow the imposition of such sanctions (Doc. 97). Plaintiff responded in opposition

  to each motion (Docs. 104, 105), and the Meads replied (Docs. 106, 107).



  II.    STANDARD OF REVIEW

          Rule 11 of the Federal Rules of Civil Procedure imposes a legal duty on attorneys to certify

  any papers filed with the court are legally tenable. Fed. R. Civ. P. 11. It provides in part as follows:

          By presenting to the court a pleading, written motion, or other paper—whether by
          signing, filing, submitting, or later advocating it—an attorney or unrepresented
          party certifies that to the best of the person’s knowledge, information, and belief,
          formed after an inquiry reasonable under the circumstances:

                  (1) it is not being presented for any improper purpose, such as to
                  harass, cause unnecessary delay, or needlessly increase the cost of
                  litigation;

                  (2) the claims, defenses, and other legal contentions are warranted
                  by existing law or by a nonfrivolous argument for extending,
                  modifying, or reversing existing law or for establishing new law;

                  (3) the factual contentions have evidentiary support or, if
                  specifically so identified, will likely have evidentiary support after
                  a reasonable opportunity for further investigation or discovery; and


                                                     6

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 6 of 49 PageID #: 882
                 (4) the denials of factual contentions are warranted on the evidence
                 or, if specifically so identified, are reasonably based on belief or a
                 lack of information.

  Fed. R. Civ. P. 11(b).

         The decision to award Rule 11 sanctions is within the discretion of the district court. Orlett

  v. Cincinnati Microwave, Inc., 954 F.2d 414, 419 (6th Cir. 1992); see also Fed. R. Civ. P. 11

  Advisory Committee Notes (1993) (“Advisory Notes”). When deciding whether to impose Rule

  11 sanctions, a court should consider “whether an individual’s conduct was reasonable under the

  circumstances.” Union Planters Bank v. L & J Dev. Co., 115 F.3d 378, 384 (6th Cir. 1997) (citing

  Lemaster v. United States, 891 F2.d 115, 118 (6th Cir. 1989)). This is to be viewed from an

  objective standpoint: “A judge should not use hindsight to determine the reasonableness of an

  attorney’s acts, but should use an objective standard of what a reasonable attorney would have

  done at that time.” In re Triple S Restaurants, Inc., 519 F.3d 575, 579 (6th Cir. 2008) (citing In re

  Big Rapids Mall Assocs., 98 F.3d 926, 930 (6th Cir. 1996)). Consistently with this objective

  standard, a party or attorney’s good-faith belief in the merits of a case is not enough to avoid

  sanctions. Tahfs v. Proctor, 316 F.3d 584, 594 (6th Cir. 2003).

         Rule 11 itself does not delineate the factors a court should consider when deciding whether

  to impose sanctions. However, the Advisory Notes list several factors a court can consider, which

  include:

         Whether the improper conduct was willful, or negligent; whether it was part of a
         pattern of activity, or an isolated event; whether it infected the entire pleading, or
         only one particular count or defense; whether the person has engaged in similar
         conduct in other litigation; whether it was intended to injure; what effect it had on
         the litigation process in time or expense; whether the responsible person is trained
         in the law; what amount, given the financial resources of the responsible person, is
         needed to deter that person from repetition in the same case; what amount is needed
         to deter similar activity by other litigants.

  Fed. R. Civ. P. 11 Advisory Notes.

                                                   7

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 7 of 49 PageID #: 883
         If, “after notice and a reasonable opportunity to respond, the court determines that Rule

  11(b) has been violated, the court may impose an appropriate sanction on any attorney, law firm,

  or party that violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c)(1). A

  sanction under Rule 11

         must be limited to what suffices to deter repetition of the conduct or comparable
         conduct by others similarly situated. The sanction may include nonmonetary
         directives; an order to pay a penalty into court; or, if imposed on motion and
         warranted for effective deterrence, an order directing payment to the movant of part
         or all of the reasonable attorney’s fees and other expenses directly resulting from
         the violation.

  Fed. R. Civ. P. 11(c)(4). The Rule “de-emphasizes monetary sanctions and discourages direct

  payouts to the opposing party.” Rentz v. Dynasty Apparel Indus., Inc., 556 F.3d 389, 395 (6th Cir.

  2009) (citing Advisory Notes). The “rule recognizes, however, that ‘under unusual circumstances

  . . . deterrence may be ineffective unless the sanction not only requires the person violating the

  rule to make a monetary payment, but also directs that some or all of this payment be made to

  those injured by the violation.’” Id. (quoting Advisory Notes).



  III.   DISCUSSION

         Plaintiff raises three arguments in opposition to the Meads’ motion for sanctions. First,

  Plaintiff argues the motion is untimely, in that it was filed after the Court entered judgment in the

  Meads’ favor. Second, Plaintiff argues he did not violate Rule 11. Third, Plaintiff argues that

  even if he did violate Rule 11, the payment of attorney fees to the Meads is not an appropriate

  sanction. The Court will address each argument.

         A.      Timeliness of Motion for Sanctions

         Before a party may file a motion for Rule 11 sanctions, he or she must serve the opposing

  party with a copy of the proposed motion. Fed. R. Civ. P. 11(c)(2). If the opposing party


                                                   8

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 8 of 49 PageID #: 884
  withdraws or corrects the challenged paper, claim, defense, contention, allegation, or denial within

  twenty-one days from service of the proposed motion, the motion is not to be filed with the court.

  Id. This provision creates a “safe harbor” in which a party may correct problems before becoming

  subject to potential sanctions.

         Plaintiff argues the Meads’ motion for sanctions is untimely because it was filed after the

  entry of final judgement. (Doc. 104.) Plaintiff relies on the Advisory Notes, which state that “a

  party cannot delay serving its Rule 11 motion until conclusion of the case.” (Id. at 1 (quoting

  Advisory Notes).) Plaintiff further relies on several cases in which the Court of Appeals for the

  Sixth Circuit has denied a Rule 11 motion that was filed after a case was closed. (Id. at 1–2.) The

  Meads, on the other hand, argue the motion is timely because it was served on Plaintiff more than

  twenty-one days before the entry of final judgment, and it was not filed until more than twenty-

  one days after that service. (Doc. 107.)

         The language of the Advisory Notes on which Plaintiff relies distinguishes between the

  service that starts the safe-harbor period and the filing that brings the motion before a court. It is

  serving a motion after judgment, not filing it after judgment, that the Note proscribes: “a party

  cannot delay serving its Rule 11 motion until conclusion of the case.” Advisory Notes (emphasis

  added). This distinction is clear in the statement’s context:

         The [1993] revision [of Rule 11] leaves for resolution on a case-by-case basis,
         considering the particular circumstances involved, the question as to when a motion
         for violation should be served and when, if filed, it should be decided. Ordinarily
         the motion should be served promptly after the inappropriate paper is filed, and, if
         delayed too long, may be viewed as untimely. In other circumstances, it should not
         be served until the other party has had a reasonable opportunity for discovery.
         Given the “safe harbor provisions” discussed below, a party cannot delay serving
         its Rule 11 motion until conclusion of the case (or judicial rejection of the offending
         contention).




                                                    9

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 9 of 49 PageID #: 885
   Advisory Notes (emphasis added). It makes sense that a party cannot wait until a case is over to

   start the twenty-one-day safe-harbor period by serving a proposed motion, because after a case is

   closed, it is impossible for the receiving party to correct or withdraw the offending contention. See

   Ridder v. City of Springfield, 109 F.3d 288, 295 (6th Cir. 1997) (because a Rule 11 motion cannot

   be made unless there is something that can be withdrawn, “a party cannot wait to seek sanctions

   until after the contention has been judicially disposed”). If a party’s correction of its alleged fault

   is impossible, the safe-harbor period cannot run. The Advisory Notes simply do not address post-

   judgment filing of a motion for sanctions that has previously been properly served under the safe-

   harbor provision.

           Plaintiff relies on Ridder to support his untimeliness argument, pointing to its statement

   that the moving party had “given up the opportunity to receive an award of Rule 11 sanctions in

   this case by waiting to file the motion until after the entry of summary judgment.” Ridder, 109

   F.3d at 297. On its face, this statement supports Plaintiff’s position. In Ridder, however, the

   defendant never complied with the safe-harbor provision at all, because it did not serve its motion

   on the plaintiff before filing it with the court. Id. at 296. Filing with the court and the first service

   of the motion on the plaintiff did not take place until after the court had granted summary judgment

   in the defendant’s favor. Id. at 291–92. The reasoning of Ridder thus focuses exclusively on the

   defendant’s failure to comply with the safe-harbor provision by serving the motion a copy of the

   proposed motion before judgment. Id. at 296.

           Ridder’s holding, however, is broader than its reasoning. It extends beyond the failure to

   serve the motion before judgment to the failure to file the motion before judgment:

           [W]e . . . hold that [defendant] has given up the opportunity to receive an award of
           Rule 11 sanctions in this case by waiting to file the motion until after the entry of
           summary judgment. . . . In sum, adhering to the rule’s explicit language and overall
           structure, we hold that sanctions under Rule 11 are unavailable unless the motion

                                                      10

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 10 of 49 PageID #: 886
          for sanctions is served on the opposing party for the full twenty-one day “safe
          harbor” period before it is filed with or presented to the court; his service and filing
          must occur prior to final judgment or judicial rejection of the offending contention.

   Id. at 297. As recognized by the Court of Appeals in a subsequent case, Ridder’s inclusion of a

   pre-judgment filing requirement is unnecessary to the disposition of the case, making it nonbinding

   dicta. Powell v. Squire, Sanders & Dempsey, 182 F.3d 918 (Table), 1999 WL 519186, at *3 (6th

   Cir. July 16, 1999). Where the safe-harbor period is started at least twenty-one days before final

   judgment, a motion filed after judgment may be timely. Baker v. Bank One, Lexington, N.A., 156

   F.3d 1228 (Table), 1998 WL 466437, at *2 (6th Cir. July 30, 1998), disagreed with on other

   grounds by Penn, LLC v. Prosper Bus. Dev. Corp., 773 F.3d 764, 768 (6th Cir. 2014).

          Plaintiff also relies on Moore v. LaFayette Life Insurance Company, 458 F.3d 416 (6th Cir.

   2006). Similarly to the situation in Ridder, there is no indication in Moore that the party seeking

   sanctions served its motion on the opposing party before filing it. See id. at 427 (reciting filing of

   motion after entry of judgment and filing of appeal). And while the timeliness discussion in Moore

   is brief, its implication is that there was no pre-filing service of the motion, because the principles

   it invokes are those requiring pre-filing service:

          Under the revised Rule 11, sanctions under Rule 11 are only appropriate when a
          party is made aware of the offending document as filed with the court and has an
          opportunity to withdraw the filing. Fed. R. Civ. P. 11 advisory comm. notes (1993
          amendments) (“[A] party cannot delay serving its Rule 11 motion until conclusion
          of the case . . .”) This court held as much in Ridder, 209 F.3d at 295 (“A party must
          now serve a Rule 11 motion on the allegedly offending party at least twenty-one
          days prior to the conclusion of the case or judicial rejection of the offending
          contention.”). The parties do not dispute that the Rule 11 motions were made after
          the disposition of the case on summary judgment. Therefore any sanction under
          Rule 11 constitutes an abuse of discretion.

   Id. at 446 (emphasis added). Thus, neither Ridder nor Moore requires this Court to impose a rule

   that a motion under Rule 11 must not only comply with the safe-harbor provision, but must also

   be filed before the entry of judgment.

                                                     11

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 11 of 49 PageID #: 887
          In this case, the Meads served a copy of their motion for sanctions on Plaintiff fifty-one

   days before the Court entered judgment and seventy-five days before filing the motion. (See Docs.

   93, 99, 100 ¶ 4, 100-1.) Plaintiff had the full benefit of the twenty-one-day safe harbor, and chose

   not to withdraw the challenged claims. The protective purpose of the safe-harbor provision was

   fulfilled in this case. The Meads’ failure to file their Rule 11 motion until after the entry of

   judgment does not make their motion untimely.

          B.      Sanctionable Conduct Under Rule 11

          According to the Meads, “Plaintiff and his counsel had an obligation under Rule 11 to stop

   pursuing a frivolous lawsuit once, beyond any objective or subjective criteria, it was known to

   them that their case was frivolous.” (Doc. 102 at 1.) The Meads argue this happened no later than

   January 31, 2019, when Plaintiff responded to their motion for summary judgment.3 (Id.)

          The Meads make arguments that implicate three subsections of Rule 11(b), arguing

   Plaintiff made unsupported factual contentions, Rule 11(b)(3), took unwarranted legal positions,

   Rule 11(b)(2), and acted with an improper purpose, Rule 11(b)(1).4 Before considering those




          3
            Because the Meads’ motion seeks sanctions beginning only as of the filing of Plaintiff’s
   response to the motion for summary judgment, the Court does not consider whether a violation of
   Rule 11 occurred before that filing. See Indah v. U.S. Secs. Exch. Comm’n, 661 F.3d 914, 927 (6th
   Cir. 2011) (a court may not find a violation of Rule 11 in conduct that goes beyond the specific
   conduct identified in motion for sanctions).
          4
             Plaintiff objects to the Meads’ failure to identify the subsections of Rule 11(b) Plaintiff
   is alleged to have violated. (Doc. 104 at 2–3.) The Meads quoted the four subsections of Rule
   11(b) in their entirety (Doc. 102 at 2), and included sections in their memo labeled “The Second
   Amended Complaint Analyzed Under Existing Law” (id. § III), “Factual Contentions” (id. § IV),
   and “Improper Purpose” (id. § V). It appears self-evident to the Court that the Meads’ arguments
   regarding a political vendetta fall under subsection (b)(1) (improper purpose), their arguments that
   certain of Plaintiff’s legal positions were frivolous fall under subsection (b)(2) (legal contentions
   warranted by existing law or nonfrivolous argument for extending, modifying, or reversing), and
   their arguments that facts were not supported fall under subsection (b)(3) (factual contentions have
   evidentiary support).
                                                    12

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 12 of 49 PageID #: 888
   arguments, the Court will review the causes of action Plaintiff asserted to provide context for its

   Rule 11 analysis.

                  1.      Plaintiff’s Causes of Action

          Plaintiff asserted two causes of action against the Meads: violation of the federal tax-

   disclosure statute, 26 U.S.C. §§ 6103 and 7431, and invasion of privacy under Tennessee common

   law.

                          a.      Violation of the Tax-Disclosure Statute

          In Count One, Plaintiff asserted a cause of action for inspecting and disclosing his

   confidential tax information in violation of 26 U.S.C. §§ 6103 and 7431. (Doc. 27 ¶ 36–39.)

          Section 6103 of the Internal Revenue Code provides that “[r]eturns and return information

   shall be confidential.” 26 U.S.C. § 6103(a). A “return” is defined as

          any tax or information return, declaration of estimated tax, or claim for refund
          required by, or provided for or permitted under, the provisions of this title which is
          filed with the Secretary by, on behalf of, or with respect to any person, and any
          amendment or supplement thereto, including supporting schedules, attachments, or
          lists which are supplemental to, or part of, the return so filed.

   Id. § 6103(b)(1) (emphasis added). “Return information” is defined to include

          a taxpayer’s identity, the nature, source, or amount of his income, payments,
          receipts, deductions, exemptions, credits, assets, liabilities, net worth, tax liability,
          tax withheld, deficiencies, overassessments, or tax payments, whether the
          taxpayer’s return was, is being, or will be examined or subject to other investigation
          or processing, or any other data, received by, recorded by, prepared by, furnished
          to, or collected by the Secretary with respect to a return or with respect to the
          determination of the existence, or possible existence, of liability (or the amount
          thereof) of any person under this title for any tax, penalty, interest, fine, forfeiture,
          or other imposition, or offense[.]

   Id. § 6103(b)(2)(A).

          This confidentiality obligation applies to three categories of persons: (1) officers or

   employees of the United States, id. § 6103(a)(1); (2) officers or employees of states or of certain

   local agencies who receive access to returns or return information under specified subsections of

                                                     13

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 13 of 49 PageID #: 889
   Section 6103, id. § 6103(a)(2); and (3) other persons, or their officers or employees, who have

   access to returns or return information under certain other specified subsections, id. § 6103(a)(3).

   The subsections incorporated into 26 U.S.C. § 6103(a)(3) deal with such persons or subjects as a

   taxpayer’s consent to release information to a designee, id. § 6103(c), shareholders of corporations,

   id. § 6103(3)(1)(D)(3), prison officials, id. § 6103(k)(10), whistleblowers, id. § 6103(k)(13),

   cybersecurity, id. § 6103(k)(14), child-support agencies, id. § 6103(l)(13), and persons “to the

   extent necessary in connection with the processing, storage, transmission, and reproduction of such

   returns and return information, the programming, maintenance, repair, testing, and procurement of

   equipment, and the providing of other services, for purposes of tax administration,” id. § 6103(n).

   The Court of Appeals for the Seventh Circuit characterized these three categories as, respectively,

   “employees of the IRS, state employees to whom the IRS makes authorized disclosures, and

   private persons who obtain return information from the IRS with strings attached.” See Hrubec v.

   Nat’l R.R. Passenger Corp., 49 F.3d 1269, 1270 (7th Cir. 1995) (discussing earlier version of

   statute).

           One of the basic policy objectives of Section 6103 is to “assure[] taxpayers that the returns

   and information which they supply to the [federal] government in connection with the assessment

   and payment of taxes will not become public knowledge.” Crown Cork & Seal Co. v. Penn.

   Human Relations Comm’n, 463 F. Supp. 120, 122–23 (E.D. Penn. 1979). The confidentiality

   obligation, when it arises, extends to any return or return information the person “obtained . . . in

   any manner in connection with his service as such an officer or an employee or otherwise or under

   the provisions of this section.” 26 U.S.C. § 6103(a).

           Section 7431 of the Internal Revenue Code allows a taxpayer to bring a civil action for

   damages if the taxpayer’s return or return information has been subject to knowing or negligent



                                                    14

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 14 of 49 PageID #: 890
   inspection or disclosure in violation of Section 6103. 26 U.S.C. § 7431(a). But a defendant who

   is not in one of the three categories in Section 6103(a) cannot violate Section 6103, and there can

   be no claim against him or her under Section 7431. Dietl v. Mirage Resorts, Inc., 180 F. Supp. 2d

   1150, 1153 (D. Nev. 2002); see also Hrubec, 49 F.3d at 1270 (defendants must come within the

   categories set out in Section 6103 for plaintiff to have a cause of action under Section 7431).

                          b.      Invasion of Privacy

          In Count Two, Plaintiff asserted a cause of action for invasion of privacy through an

   unreasonable intrusion into his private affairs. (Doc. 27 ¶¶ 40–42.) Tennessee courts recognize

   the common-law tort of invasion of privacy when it occurs through an unreasonable intrusion into

   the private affairs of another. Givens v. Mullikin ex. Rel. Estate of McElwaney, 75 S.W.3d 383,

   411 (Tenn. 2002), superseded on other grounds by statute, Tenn. Code Ann. § 29-26-121(f), as

   recognized in Williford v. Klepper, 597 S.W.3d 454, 462 (Tenn. 2020). “One who intentionally

   intrudes, physically or otherwise, upon the solitude or seclusion of another or his private affairs or

   concerns, is subject to liability to the other for invasion of his privacy, if the intrusion would be

   highly offensive to a reasonable person.” Id. (quoting Roberts v. Essex Microtel Assocs., II, L.P.,

   46 S.W.3d 205, 211 (Tenn. Ct. App. 2001)).

          While it is not necessary to show that the defendant publicized the plaintiff’s private

   information, a plaintiff must show “an intentional, and objectively offensive, interference with his

   or her interest in solitude of seclusion.” Id. at 411–12 (citing Restatement (Second) of Torts § 652B

   cmt. a (1977)). Further, “there is no liability for the examination of a public record concerning the

   plaintiff.” Id. (quoting Restatement (Second) of Torts § 652B cmt. c (1977)).

          The tort has been described as having three elements: “(1) an intentional intrusion, physical

   or otherwise; (2) upon the plaintiff’s solitude or seclusion or private affairs or concerns; (3) which

   would be highly offensive to a reasonable person.” Burnette v. Porter, No. W2010-01287-COA-
                                                    15

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 15 of 49 PageID #: 891
   R3-CV, 2011 WL 4529612, at *4 (Tenn. Ct. App. Sept. 30, 2011) (quoting Restatement (Second)

   of Torts § 652B (1977)).

           Having set out the legal context of Plaintiff’s causes of action, the Court next analyzes

   Plaintiff’s factual contentions under Rule 11(b)(3).

                   2.      Plaintiff’s Factual Contentions, Rule 11(b)(3)

           The presentation of a pleading, motion, or other paper to the Court, either by filing it or by

   advocating for it after it is filed, is a certification “that to the best of the person’s knowledge,

   information, and belief, formed after an inquiry reasonable under the circumstances[,] . . . the

   factual contentions [it contains] have evidentiary support or, if specifically so identified, will likely

   have evidentiary support after a reasonable opportunity for further investigation or discovery.”

   Fed. R. Civ. P. 11(b)(3). The Meads argue the following factual contentions violated this

   certification no later than when Plaintiff responded to the motion for summary judgment.

           Plaintiff did not identify any of these factual contentions as needing “a reasonable

   opportunity for further investigation or discovery” to obtain evidentiary support when he

   responded to the motion for summary judgment. Therefore, the relevant question as to each factual

   contention will be whether it actually had evidentiary support. See id.

                           a.      Whether the Meads Were Iwanski’s Agents

           Plaintiff alleged in the Second Amended Complaint that the Meads were “acting as agents

   of Defendant Iwanski” when they “obtained, inspected, disclosed and used Plaintiff’s confidential

   Tax Return and Return Information.” (Doc. 27 ¶ 31.)            In response to the Meads’ motion for

   summary judgment, Plaintiff argued the tax-confidentiality statute applied to the Meads because

   they were Iwanski’s agents. (See Doc. 72 [Pl.’s Resp. to Mot. for Summ. J.] at 15–18 (discussing

   agency and acting-in-concert theories); Doc. 104 [Pl.’s Resp. to Mot. for Sanctions] at 3

   (discussing agency argument).) In their motion for sanctions, the Meads argue Plaintiff provided

                                                      16

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 16 of 49 PageID #: 892
   no evidence to support his allegation that the tax-confidentiality statute applied to them (Doc. 102

   at 7), and that Plaintiff’s assertion that the Meads were agents of Iwanski was sanctionable (id. at

   4–5).

           Plaintiff does not state under what body of law he contends an agency relationship existed

   between the Meads and Iwanski. For present purposes, the Court will consider

           the classic definition of common-law agency: “Agency is the fiduciary relationship
           that arises when one person (a ‘principal’) manifests assent to another person (an
           ‘agent’) that the agent shall act on the principal’s behalf and subject to the
           principal’s control, and the agent manifests assent or otherwise consents so to act.”

   Keating v. Peterson’s Nelnet, LLC, 615 F. App’x 365, 372 (6th Cir. 2015) (quoting Restatement

   (Third) of Agency § 1.01 (2006)).

           The section of Plaintiff’s response to the motion for summary judgment titled “Relevant

   Testimony and Documentary Evidence in Support of Plaintiff’s Response” does not mention

   agency or point to any facts that could establish a fiduciary relationship between the Meads and

   Iwanski. (See Doc. 72 at 2–7.) The remainder of Plaintiff’s response to the motion for summary

   judgment does not point to any evidence of agency, either, using generalities such as that the Meads

   “acted in concert with Defendant Iwanski’s violation of Section 6103,” or that “Defendants were

   aware of and facilitated a violation of Section 6103.” (Id. at 15.) Nor does Plaintiff’s response to

   the motion for sanctions attempt to point to any evidence that the Meads had a fiduciary

   relationship with Iwanski. (See Doc. 104 at 3 (“Plaintiff further theorized that the Meads were

   acting as agents for Iwanski and it was through that and Iwanski’s liability under the statute that

   the Meads could be liable.” (emphasis added)).)

           The Court concludes that Plaintiff had no evidentiary support for his contention that the

   Meads were Iwanski’s agents as of the filing of Plaintiff’s response to the motion for summary




                                                    17

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 17 of 49 PageID #: 893
   judgment. Plaintiff’s contention that the Meads were Iwanski’s agents therefore violated Rule

   11(b)(3) at that time.

                            b.     Whether Plaintiff’s Income Was a Matter of Public Record

           In Count Two, Plaintiff claimed the Meads made an unreasonable intrusion into his private

   affairs. (Doc. 27 ¶¶ 41–42.) In their motion for sanctions, the Meads argue Plaintiff made the

   unsupported factual contention “that Plaintiff’s compensation as Assistant Anderson County

   Trustee and Delinquent Tax attorney were [sic] not public record.” (Doc. 102 at 8.) The Meads

   point to a lack of evidence that Plaintiff’s compensation amount was private and to the fact that

   Plaintiff was later willing to stipulate that his compensation was public record. (Id.) Plaintiff’s

   response does not specifically address whether his compensation amount was public or private

   information. (See Doc. 104.) Instead, in defending the cause of action he brought in Count Two,

   Plaintiff focuses on the private nature of his tax forms. (See, e.g., id. at 4.)

           Plaintiff’s Second Amended Complaint did not expressly assert that the amount of his

   compensation from Anderson County was private information. (See Doc. 27.) Nor did his

   response to the motion for summary judgment make this assertion. (See Doc. 72.)

           Some of Plaintiff’s arguments could be read to imply that he claimed his compensation

   amounts were private. For example, in responding to the Meads’ motion for summary judgment,

   he stated that “Defendants argue that Plaintiff’s invasion of privacy claim cannot be sustained

   because Plaintiff’s salary is not private, not highly offensive to a reasonable person, and of

   legitimate public concern and Plaintiff states no damages.            Defendant’s [sic] argument is

   misplaced and contrary to the evidence.” (Doc. 72 at 18 (emphasis added).) Plaintiff followed

   that statement, however, only with a discussion of the elements of the tort of unreasonable

   intrusion. (Id. at 18–19.) Likewise, in his response to the motion for sanctions, Plaintiff asserts



                                                     18

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 18 of 49 PageID #: 894
   that “[h]is personal and private information was accessed by unauthorized people and publicized

   in political pamphlets in a political race.” (Doc. 104 at 5.)

          Such arguments would be consistent with the position that Plaintiff’s compensation was

   private information. They would also, however, be consistent with the position Plaintiff did

   expressly assert, that his tax forms were the private information into which the Meads intruded.

   (See, e.g., Doc. 72 at 10 (responding to Defendants’ argument that Plaintiff’s compensation was

   public by arguing that the Campaign Document “explicitly refers to Plaintiff’s IRS Forms W-2

   and 1099, not his general salary information.”)

          If Plaintiff had contended that his income from Anderson County was private, the Court

   would be constrained to find that the assertion had no evidentiary support and violated Rule

   (11)(b)(3). However, given the lack of an express assertion by Plaintiff that his compensation

   from Anderson County was private information, as well as his emphasis on his tax forms as the

   private information at issue in the lawsuit, the Court concludes Plaintiff did not contend that his

   compensation from Anderson County was private information. Plaintiff cannot have violated Rule

   11(b)(3) as to a contention he did not make.

                          c.      Whether the Meads Saw or Distributed Plaintiff’s Tax Forms

          As discussed in the preceding section, the private information at the heart of Plaintiff’s

   lawsuit was not the amount of compensation Plaintiff received from Anderson County, but rather

   his tax forms themselves—copies of his Forms 1099 and W-2. See supra § III(B)(2)(b). Both of

   Plaintiff’s causes of action against the Meads thus involved the factual question of whether the

   Meads had seen or distributed any of Plaintiff’s tax forms.          Count One, under the tax-

   confidentiality statute, could only have succeeded if the Meads had inspected Plaintiff’s tax forms

   or distributed them to third parties. See 26 U.S.C. § 7431(a). Count Two, under Tennessee



                                                     19

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 19 of 49 PageID #: 895
   common law, could likewise only have succeeded if the Meads had seen or distributed Plaintiff’s

   tax forms. See Givens, 75 S.W.3d at 411–12.

          The Meads argue that, as of the time Plaintiff responded to their motion for summary

   judgment, there was no evidence they had ever seen or distributed copies of his tax forms. (Doc.

   102 at 8.) The Meads testified in their depositions that they never saw Plaintiff’s tax forms and

   that Plaintiff’s tax forms were not attached to the Campaign Document when they distributed it.

   (Doc. 67-1 at 7 [Leslie Mead Dep. at 16]; Doc. 67-2 at 14–15, 17 [Steve Mead Dep. at 38–39, 41].)

          Plaintiff responds that he did provide evidence that the Meads saw and distributed his tax

   forms: the Campaign Document itself. (Doc. 104 at 4.) That document, which Steve Mead wrote

   and which both of the Meads distributed, stated “(see 1099s to Doyle Teno),” and “1099 for last

   year was $120,000 (from Clerk and Master) & also got W-2 for about $40–50,000.” (See Doc.

   72 at 5 (quoting Campaign Doc. ¶ 25).) Plaintiff argues that Steve Mead testified that the

   Campaign Document was “truthful and accurate,” and he therefore must have seen the forms,

   because the Campaign Document cannot have been truthful and accurate “if it cite[d] to a source

   which he [Steve Mead] ha[d] not seen.” (Doc. 104 at 4 (without citation to Steve Mead’s

   testimony).) As to distribution, Plaintiff argues that “[t]he document specifically states ‘(see 1099s

   to Doyle Teno),’ as though Plaintiff’s 1099s were an attachment to the document or available upon

   request.” (Id.) Plaintiff further argues that it is permissible for a plaintiff to prove his or her case

   through circumstantial evidence. (Id.)

          The Court must decide whether Plaintiff’s contentions that the Meads saw and distributed

   his tax documents had evidentiary support as of the filing of his response to the motion for

   summary judgment. See Rule 11(b)(3). “[I]f a party has evidence with respect to a contention that

   would suffice to defeat a motion for summary judgment based thereon, it would have sufficient



                                                     20

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 20 of 49 PageID #: 896
   ‘evidentiary support’ for purposes of Rule 11.” Fed. R. Civ. P. 11 Advisory Notes. Because the

   Meads seek sanctions as of the filing of Plaintiff’s response to the motion for summary judgment,

   the Court will first consider whether Plaintiff could have defeated summary judgment by showing

   a genuine issue of material fact as to whether the Meads saw or distributed his tax forms.

          In considering a motion for summary judgment, a court is not to weigh the evidence.

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Instead, it is to view the evidence,

   including all reasonable inferences, in the light most favorable to the nonmoving party. Matsushita

   Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Nat’l Satellite Sports, Inc.

   v. Eliadis Inc., 253 F.3d 900, 907 (6th Cir. 2001). Nevertheless, a plaintiff’s factual contentions

   at the summary-judgment stage require more than a scintilla of evidence. Hartsel v. Keys, 87 F.3d

   795, 799 (6th Cir. 1996). There must be “evidence on which the jury could reasonably find for

   the plaintiff.” Id. (quoting Liberty Lobby, 477 U.S. at 252). Thus,

          [w]hen the moving party has carried its burden under Rule 56(c), its opponent must
          do more than simply show that there is some metaphysical doubt as to the material
          facts . . . . Where the record taken as a whole could not lead a rational trier of fact
          to find for the nonmoving party, there is no “genuine issue for trial.”

   Scott v. Harris, 550 U.S. 372, 380 (2007) (alterations in original) (quoting Matsushita, 475 U.S.

   at 586–87).

                                 i.      Distribution of Plaintiff’s Tax Forms

          The Court considers Plaintiff’s distribution contention first. The statement “(see 1099s to

   Doyle Teno)” in the Campaign Document is not a direct assertion that any of Plaintiff’s 1099s

   were attached to the Campaign Document. It could, however, give rise to an inference that some

   number of Plaintiff’s 1099s were attached to, and therefore distributed with, the Campaign

   Document. Plaintiff implicitly acknowledges that this is only an inference, rather than direct

   evidence. (See Doc. 72 at 5 (Campaign Document “is stated to suggest that multiple versions of


                                                    21

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 21 of 49 PageID #: 897
   Plaintiff’s IRS Form 1099 were attached”) (emphasis added); see also id. at 9–10 (Campaign

   Document “explicitly references details of Plaintiff’s IRS Form W-2 and IRS Form 1099, and

   implies that these items were attached for distribution”) (emphasis added).) In fact, Plaintiff also

   acknowledges that the “see 1099s” language could instead give rise to an inference that Plaintiff’s

   1099s instead of being attached, would have been available for review upon request. (Doc. 104 at

   4 “[t]he document specifically states ‘(see 1099s to Doyle Teno),’ as though Plaintiff’s 1099s were

   an attachment to the document or available upon request”) (emphasis added).)

          There is no other evidence that Plaintiff’s tax forms were attached to the Campaign

   Document. The Campaign Document’s second reference to Plaintiff’s tax forms, “1099 for last

   year was $120,000 (from Clerk and Master) & also got W-2 for about $40–50,000,” neither states

   nor implies that any of Plaintiff’s 1099s or W-2s were attached.

          Nor has Plaintiff submitted testimony from any of the people to whom the Meads gave the

   Campaign Document to the effect that Plaintiff’s tax forms were attached to the Campaign

   Document. To be sure, the Meads testified during their depositions that they did not know the

   names of most of the people to whom they had given the Campaign Document. (Doc. 67-1 at 5–

   6 [Leslie Mead Dep. at 10–11]; Doc. 67-2 at 9, 12 [Steve Mead Dep. at 19, 35].) This was so

   despite Plaintiff’s counsel asking the Meads about specific names in connection with giving out

   the Campaign Document at the campaign event. (See id.) But Steve Mead did identify Jones and

   Burroughs as having received the document, one at the campaign event, and one after it. (Doc.

   67-2 at 13, 23–24 [Steve Mead Dep. at 36, 60–61].) And Plaintiff did not present testimony from

   either of them that the Campaign Document had attachments.

          Plaintiff has also not submitted direct evidence that the Meads received copies of Plaintiff’s

   tax forms, which would have been a necessary prerequisite to their distributing them. Instead,



                                                   22

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 22 of 49 PageID #: 898
   there is evidence that Iwanski and Steve Mead had written and oral discussions about Plaintiff’s

   compensation amounts, none of which evidence any transfer to (or viewing of) the forms by Steve

   Mead.5

            Because the inference from the “see 1099s” language does not extend to Plaintiff’s Forms

   W-2, and because there is no other evidence that the tax forms were attached, there is no evidence

   that any of Plaintiff’s W-2s were attached to or distributed with the Campaign Document.

   Plaintiff’s contention that the Meads distributed his tax forms is therefore without evidentiary

   support so far as Plaintiff’s W-2s are concerned. The Court turns next to Plaintiff’s 1099s.

            It would have been impossible for this record as a whole to have led a rational trier of fact

   to find that the Meads had distributed Plaintiff’s 1099s. Plaintiff therefore could not have avoided

   summary judgment by arguing there was a genuine issue of fact as to distribution of his 1099s.6



            5
             Iwanski, for example, testified that Steve Mead sent him “a request for information, a
   comparison of how much it was costing to use [Plaintiff], and I sent him information. We may
   have talked briefly as a follow up . . . .” (Doc. 72-21 at 12–13 [Iwanski Dep. at 48–49].) An email
   exchange between Steve Mead and Iwanski is also in the record, in which Steve Mead said “I
   would love to see the numbers showing how much our Delinquent Tax Atorny [sic] is getting in
   total pay and how much would have come to the County General Fund if Jay would have been
   appointed instead,” and Iwanski replied with a lengthy email, including statements that Plaintiff
   “is paid a salary of $35,000 with full time employee benefits in the Trustee’s office,” and Plaintiff
   “has earned $76,800 in compensation from the ‘title search’ fees.” (Doc. 72-7 at 18–19.) Steve
   Mead, similarly, testified that he got information for the Campaign Document from various
   sources, including public documents and information from Iwanski. (Doc. 72-22 at 5–6, 10–11
   [Steve Mead Dep. at 20–21, 39–41].) Plaintiff’s compensation, as discussed above, was public
   information.
            6
              Even Plaintiff’s opposition to the motion to dismiss implicitly acknowledged that he
   would need more evidence than the mere ambiguous inference from the Campaign Document to
   sustain his case once he got beyond the motion-to-dismiss stage. In response to the motion to
   dismiss, Plaintiff stated as follows: “The plain language of the [Campaign] Document states that
   either the IRS Forms were attached to it or could be referenced by requesting the materials from
   Defendants. Discovery is necessary for Plaintiff to make a determination on that matter, but
   either is sufficient at this stage.” (Doc. 45 at 10 (emphasis added).) Once discovery was complete
   and Plaintiff had to respond to the summary judgment motion, however, he continued to rest only
   on the inference from the Campaign Document, rather than reconsidering his claim.
                                                     23

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 23 of 49 PageID #: 899
   See Scott, 550 U.S. at 380. An inference must be reasonable for a Court to consider it in assessing

   whether there is a genuine issue of material fact as to a motion for summary judgment. See

   Matsushita Elec., 475 U.S. at 587. To infer that Plaintiff’s 1099s were attached to the Campaign

   Document based only on the statement “(see 1099s to Doyle Teno)” would have been

   unreasonable. The inference itself, as Plaintiff has acknowledged (see Doc. 104 at 4), was

   ambiguous. And Plaintiff produced no evidence that there was an attachment from any other

   source, even though he knew the names of at least two people who had received the Campaign

   Document from one of the Meads. On the record as a whole, this unreasonable inference leaves

   nothing more than a “metaphysical doubt” that copies of Plaintiff’s 1099s were distributed with

   the Campaign Document. See Scott, 550 U.S. at 380.

           Put another way, Plaintiff’s factual contentions required more than a scintilla of evidence

   to survive the Meads’ motion for summary judgment. See Hartsel, 87 F.3d at 799. A “scintilla”

   of evidence is “[a] spark or trace” of evidence. Scintilla, Black’s Law Dictionary (11th ed. 2019).

   If a single inference, which Plaintiff himself identifies as being capable of an alternative

   construction, and which is contradicted by all of the other relevant evidence in the case, is not a

   scintilla, it is hard to picture what is.

           Having concluded that Plaintiff’s contention that the Meads distributed his 1099s would

   have failed at the summary-judgment stage, the Court turns to the next question: did Plaintiff’s

   inference that Plaintiff’s Form 1099s were attached to the Campaign Document qualify as

   “evidentiary support” under Rule 11(b)(3) for the contention that the Meads distributed his 1099s?

   See Fed. R. Civ. P. 11 Advisory Notes (“That summary judgment is rendered against a party does

   not necessarily mean, for purposes of th[e] certification, that [a party] had no evidentiary support




                                                   24

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 24 of 49 PageID #: 900
   for its position.”) To answer this question, the Court must consider whether Plaintiff’s “conduct

   was reasonable under the circumstances.” See Union Planters Bank, 115 F.3d at 384.

          One of Plaintiff’s summary-judgment exhibits was a demand letter dated April 12, 2018,

   from Hugh B. Ward, Esq., to the Meads (the “April 2018 Letter”).7 (See Doc. 72-12 [Pl.’s Ex.

   13].) Although Mr. Ward is one of Plaintiff’s attorneys, he wrote the April 2018 Letter not in that

   capacity, but as counsel for Burroughs, the person Steve Mead identified as having taken multiple

   copies of the Campaign Document at the campaign event.

          The April 2018 Letter stated as follows:

                  Our firm represents Richard Burroughs.

                 It is our understanding that you both possessed and claimed ownership of
          the enclosed document on public display with campaign materials on behalf of
          County mayoral candidate Steve Emert at the Oak Ridge Civic Center this past
          April 5th. Our client has asked us to advise him regarding the appropriate legal
          remedies to determine liability and seek monetary damages against those
          responsible for its defamatory passages, unlawful disclosures, and publication.

                  To complete our review please forward to the undersigned [certain
          information about the document] . . . . Of course, at this stage, we cannot compel
          you to forward the requested information. Once, however, possible legal action is
          commenced discovery, subpoena authority and depositions will afford an
          opportunity to seek this material under the authority of the Court.




          7
             The parties did not make arguments about the April 2018 Letter in the motion for
   sanctions. The Court came across the April 2018 Letter (Doc. 72-12) while trying to locate Exhibit
   12 to Plaintiff’s response to the motion for summary judgment in connection with a different
   factual contention by Plaintiff, because the exhibit stickers on Plaintiff’s exhibits to his response
   to the motion for summary judgment do not match the exhibit numbers in ECF. (See infra
   § III(B)(2)(d), discussing Pl.’s Ex. 12, found at Doc. 72-11.)

           Notice and an opportunity to respond regarding conduct that allegedly violates Rule 11 is
   an important part of the scheme set out by Rule 11. Indah, 661 F.3d at 928. A court therefore
   cannot sanction conduct under Rule 11 other than the conduct identified in the motion for sanctions
   or a court’s own show-cause order. Id. at 927. The Court considers the April 2018 Letter not as
   potentially sanctionable conduct itself, but for what it shows about the circumstances in which
   Plaintiff was operating when he opposed the Meads’ motion for summary judgment.
                                                     25

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 25 of 49 PageID #: 901
   (Doc. 72-12 at 1 (emphasis added).) The remainder of Plaintiff’s Exhibit 13 consists of the eleven-

   page Campaign Document. (Id. at 2–12.) There are no attachments to the Campaign Document

   in Exhibit 13, nor is there any indication in the letter itself that any attachments have been omitted.

          The April 2018 Letter shows two facts that are relevant to the present analysis. First, it

   shows that within a week of the campaign event, Plaintiff’s counsel was in possession of at least

   one copy of the Campaign Document that had come from the Meads at the campaign event. That

   Plaintiff’s counsel sent a demand letter to the Meads about the Campaign Document without

   referring to or including any attached tax documents tends to show that the copy of the Campaign

   Document Plaintiff’s counsel received had no such attachments.

          Second, the April 2018 Letter shows that, also within a week of the campaign event,

   Plaintiff’s counsel was in communication with Burroughs, who had gotten multiple copies of the

   Campaign Document at the campaign event. Burroughs was antagonistic enough to the Meads to

   be willing to have a demand letter threatening possible litigation sent on his behalf. However, by

   the time Plaintiff had to respond to the Meads’ motion for summary judgment, he had never

   submitted evidence from Burroughs as to whether Plaintiff’s tax forms were attached to the

   Campaign Document. It strains credulity to think that if Burroughs could have truthfully testified

   that he received copies of Plaintiff’s tax forms with the Campaign Document, Plaintiff would have

   omitted all reference to such evidence from his case entirely.

          The April 2018 Letter thus tends to show both that the copies of the Campaign Document

   the Meads distributed at the campaign event did not include Plaintiff’s tax forms, and that

   Plaintiff’s counsel knew this before Plaintiff’s lawsuit was ever filed. Before discovery, it might

   have been reasonable for Plaintiff’s counsel to seek discovery on whether copies of Plaintiff’s tax

   forms were distributed with other versions of the Campaign Document or at other times. Once



                                                     26

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 26 of 49 PageID #: 902
   discovery was concluded, however, and given the lack of any evidence from Burroughs,

   continuing to insist that Plaintiff’s tax forms were distributed with the Campaign Document was

   not reasonable under the circumstances.

          The Court has already concluded that Plaintiff’s contention about the Meads’ distributing

   his W-2’s was without evidentiary support. Considering the weakness and unreasonable nature of

   the inference about Plaintiff’s 1099s from the Campaign Document’s language, the direct evidence

   that they were not attached, the lack of other evidence that they were attached, and the implications

   of the April 2018 Letter, the Court concludes that Plaintiff’s contention that the Meads distributed

   his 1099s was also without evidentiary support, no later than the filing of Plaintiff’s response to

   the motion for summary judgment. Plaintiff’s entire contention about distribution, as to both of

   the Meads, therefore violated Rule 11(b)(3) as of that time.

                                  ii.    Seeing Plaintiff’s Tax Forms

          The Court turns next to Plaintiff’s contention that the Meads saw his tax documents. As

   with distribution, Plaintiff relies only on the language of the Campaign Document to support this

   contention: “(see 1099s to Doyle Teno),” and “1099 for last year was $120,000 (from Clerk and

   Master) & also got W-2 for about $40–50,000.” (See Doc. 72 at 5 (quoting Campaign Doc. ¶ 25).)

   Also as with distribution, the Campaign Document does not contain a direct assertion that either

   of the Meads had seen Plaintiff’s tax documents.

          The language of the Campaign Document does not raise an inference that Leslie Mead,

   who was not an author of the document, had seen Plaintiff’s tax forms. Nor can Plaintiff rely on

   any inference that either of the Meads would have seen Plaintiff’s tax forms as attachments to the

   Campaign Document, because the Court has concluded that there is no evidentiary support for the

   contention that they were attached. See supra § III(B)(2)(c)(i). Therefore, Plaintiff’s contention

   that Leslie Mead saw his tax forms was without evidentiary support and violated Rule 11(b)(3).
                                                    27

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 27 of 49 PageID #: 903
           As to Steve Mead, who wrote the Campaign Document, the citation to Plaintiff’s 1099s

   and recitation of the amount of compensation on his 1099 and W-2 for the previous year could

   give rise to an inference that he had seen Plaintiff’s 1099s and W-2s.8

           Steve Mead testified during his deposition that he never saw Plaintiff’s tax documents.

   (Doc. 67-2 at 14–17 [Steve Mead. Dep. at 38–41].) Steve Mead testified that he got information

   for the Campaign Document from various sources, including public documents reporting

   Plaintiff’s compensation and Iwanski. (Doc. 72-22 at 5–6, 10–11 [Steve Mead Dep. at 20–21, 39–

   41].)   Plaintiff’s compensation, as discussed above, was public information.         (See supra

   § III(B)(2)(b).) Iwanski also testified that he communicated with Steve Mead about Plaintiff and

   Plaintiff’s compensation. (Doc. 72-21 at 12–13 [Iwanski Dep. at 48–49].) At least one such email

   exchange between Steve Mead and Iwanski is in the record, and it does not involve any viewing

   of Plaintiff’s tax documents by Steve Mead. (Doc. 72-7 at 18–19.)

           Steve Mead also testified during his deposition that he used the terms “1099” and “W-2”

   in the Campaign Document not because he got the information from those documents, but rather

   to describe the types of income he was discussing, because he has a background in financial

   services and he was accustomed to using those terms as a descriptor of income types. (Doc. 67-2

   at 14–15, 17–18 [Steve Mead. Dep. at 38–39, 41–42].)




           8
            Plaintiff argues that, beyond just giving rise to an inference, Steve Mead must have seen
   the forms, because otherwise he could not have testified in his deposition that the numbers in the
   Campaign Document citing those forms was “truthful and accurate.” (Doc. 104 at 4.) This
   argument fails to explain why Steve Mead’s testimony about the accuracy of the Campaign
   Document is credible, but his testimony in the same deposition about where he did (and did not)
   get the information in the Campaign Document is not credible. It also ignores Steve Mead’s
   testimony about the things he would have changed in the Campaign Document if he could, namely
   what he described as his use of the terms 1099 and W-2 to, as he described it, identify types of
   income, rather than actual sources of data. (See Doc. 67-2 at 14–15, 17–18 [Steve Mead Dep. at
   38–39, 41–42].)
                                                   28

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 28 of 49 PageID #: 904
          The inference from the Campaign Document that Steve Mead had seen Plaintiff’s tax forms

   is stronger than the inference that the tax forms were attached to the Campaign Document. “([S]ee

   1099s),” as Plaintiff conceded, could imply either that Plaintiff’s 1099s were attached to the

   document or that they were available for reference. It could also imply that, if the reader were able

   to track the 1099s down through some other means, they would support the statements in the

   Campaign Document. The Court concludes that the inference that Steve Mead had seen Plaintiff’s

   tax forms, by contrast, is reasonable, and at least arguably constituted more than a scintilla of

   evidence. The Court is unable to say with confidence that a rational trier of fact could never have

   found for Plaintiff on whether Steve Mead had seen Plaintiff’s tax forms on this record. See

   Matsushita, 475 U.S. at 586–87. Because Plaintiff could arguably have shown a genuine issue of

   material fact as to whether Steve Mead had seen Plaintiff’s tax forms at the summary-judgment

   stage, the Court concludes Plaintiff did not violate Rule 11(b)(3) as to that contention.

          As explained above, Plaintiff’s contention that Leslie Mead had seen Plaintiff’s tax

   documents violated Rule 11(b)(3) as of the filing of Plaintiff’s response to the motion for summary

   judgment. Plaintiff’s contention that Steve Mead had seen Plaintiff’s tax documents, by contrast,

   had some evidentiary support. The contention as to Steve Mead therefore did not violate Rule

   11(b)(3) as of the filing of Plaintiff’s response to the motion for summary judgment.

                          d.      Whether Iwanski Gave Steve Mead Details of Plaintiff’s Income
                                  on March 31, 2018

          The Meads argue Plaintiff made the following assertion, in his response to the motion for

   summary judgment, which was unsupported by or contrary to the record: “On March 31, 2018,

   after Defendant Iwanski received Plaintiff’s 2016 and 2017 IRS Forms 1099, he provided

   Defendant Mead with specific details of Plaintiff’s income information. (Steve Mead Dep. pp.

   50–51; Ex. 12).” (Doc. 102 at 7–8.) The Meads argue that “[n]owhere in Steve Mead’s deposition,


                                                    29

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 29 of 49 PageID #: 905
   let alone on pages 50–51, does Steve Mead testify that on March 31, 2018, Mr. Iwanski provided

   him details of Plaintiff’s income information.” (Id. at 8.) Plaintiff does not address this argument

   in his response to the motion for sanctions. (See Doc. 104.)

          The Meads are correct that the portion of Steve Mead’s deposition Plaintiff cited does not

   support the contention Plaintiff says it does. However, Plaintiff also cited his own Exhibit 12 to

   his response to the motion for summary judgment, which included a copy of an email exchange

   between Iwanski and Steve Mead. (See Doc. 72-11 at 6–7.) That email exchange discussed

   Plaintiff’s compensation and the money that Anderson County and its taxpayers might save if

   someone else were in Plaintiff’s position as Delinquent Tax Attorney. (Id.) The exhibit shows

   Steve Mead sent an inquiry to Iwanski on November 21, 2017, Iwanski responded on December

   8, 2017, and Steve Mead forwarded the email to himself on March 31, 2018. (Id.) Plaintiff thus

   gave evidentiary support for all but a March 31, 2018, date for the communication.

          In his statement of facts, Plaintiff used the erroneous March 31, 2018, date to assert that

   the communication took place after Iwanski admittedly received copies of Plaintiff’s 2016 and

   2017 IRS Forms 1099 in February 2018. (Doc. 72 at 3.) Plaintiff did not, however, use the

   erroneous March 31, 2018 date in his argument section or elsewhere in his response.9 Given

   Plaintiff’s lack of use of the erroneous date elsewhere, the Court concludes this was a careless

   citation error by Plaintiff. Therefore, the Court will not consider it as a violation of Rule 11(b)(3).

                  3.      Plaintiff’s Legal Contentions, Rule 11(b)(2)

          Having considered whether Plaintiff’s factual contentions violated Rule 11(b)(3), the Court

   turns next to Plaintiff’s legal contentions under Rule 11(b)(2). The presentation of a pleading,



          9
            Plaintiff referred to the same email elsewhere in his statement of facts to support the
   contention that Iwanski provided year-to-date income information about Plaintiff to Steve Mead
   on the correct date of December 8, 2017. (Doc. 72 at 3 (citing Doc. 72-7).)
                                                     30

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 30 of 49 PageID #: 906
   motion, or other paper to the Court, either by filing it or by advocating for it after it is filed, is a

   certification “that to the best of the person’s knowledge, information, and belief, formed after an

   inquiry reasonable under the circumstances[,] . . . the claims, defenses, and other legal contentions

   are warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing

   existing law or for establishing new law.” Fed. R. Civ. P. 11(b)(2). The Meads argue Plaintiff’s

   claims and legal contentions violated this certification no later than when Plaintiff responded to

   the motion for summary judgment.

                          a.      Whether the Meads Were Subject to Suit Under the Tax-
                                  Confidentiality Statute

          The Meads argue Plaintiff’s claim against them in Count One for violation of the federal-

   tax-confidentiality statute was frivolous. (Doc. 102 at 5.) As support, they argue Plaintiff never

   explicitly pleaded that the statute applied to them and never identified the subsection of the statute

   that would apply to them, instead relying only on the frivolous assertion that the Meads were liable

   under the statute because they were Iwanski’s agents.

          Plaintiff responds that he did plead that the tax-document statutes applied to the Meads,

   and he argues that he made a good-faith argument about the statute’s applicability to the Meads,

   albeit one with which this Court disagreed when it granted the Meads’ motion to dismiss. (Doc.

   104 at 3–4.) Plaintiff argues Rule 11 should not be used “to deter novel legal arguments or cases

   of first impression.” (Id. at 3 (quoting Laborers Local 938 Joint Health & Welfare Trust Fund v.

   B.R. Starnes Co. of Fl., 827 F.2d 1454, 1458 (11th Cir. 1987).) Plaintiff argues his attempt to

   apply the statute to the Meads as “other persons” was in good faith, that the situation was not

   subject to controlling authority, and that he distinguished potentially relevant case law in good

   faith. (Id.) In describing his argument for the applicability of the statute, he restates his theory




                                                     31

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 31 of 49 PageID #: 907
   that “the Meads were acting as agents for Iwanski and it was through that and Iwanski’s liability

   under the statute that the Meads could be liable.” (Id.)

           Plaintiffs’ response to the motion for sanctions thus seeks to justify his statutory cause of

   action against the Meads on two legal grounds: first, because they could have been “other persons”

   under the statute; and second, because they could have been agents of Iwanski.

                                   i.      Applicability of the “Other Person” Language

           The “other person” language appears in § 6103(a)(3): “no other person (or officer or

   employee thereof) who has or had access to returns or return information under [certain other

   subsections of § 6103] . . . shall disclose any return or return information obtained by him in any

   manner . . . under the provisions of this section. . . .” Plaintiff’s argument that “[t]he statute allows

   ‘other persons’ to be liable’” is problematic for two reasons. (See Doc. 104 at 3.)

           First, Plaintiff’s response to the motion for sanctions appears to be the first time he has

   argued that the Meads, of themselves, came within the scope of subsection (a)(3). In the Second

   Amended Complaint, Plaintiff did not identify a subsection of 26 U.S.C. § 6103 into which the

   Meads could fit. (Doc. 27 ¶ 38 (citing only § 7431(a)(2), which creates the cause of action).) For

   Iwanski, by contrast, Plaintiff identified two specific subsections, 6103(a)(2) and 6103(n), as it is

   incorporated into Section 6103(a)(3). (Doc. 27 ¶ 37.) Nor did Plaintiff argue the Meads on their

   own came within Section 6103 in response to the Meads’ motion to dismiss (see Doc. 45 at 5–6

   (arguing against the Meads based on agency only), or in response to the motion for summary

   judgment (see Doc. 72 at 15–18 (same)).

           Second, the reference to “other person[s]” in subsection (a)(3) is limited to persons who

   “ha[ve] or had access to returns or return information under” certain other listed subsections of

   § 6103. 26 U.S.C. § 6103(a)(3). The list of subsections is long, but their content is specific. (See,

   e.g., supra § III(B)(1)(a) (summarizing some of the subsections incorporated into 26 U.S.C.
                                                      32

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 32 of 49 PageID #: 908
   § 6103(a)(3).) Plaintiff has made no effort, now or in previous filings, to explain how the Meads

   could fit into any of those categories. Plaintiff’s reference to the broad language “other person[s]”

   therefore cannot help to justify his tax-confidentiality cause of action against the Meads.

                                  ii.    The Agency Argument

          Plaintiff’s other, and primary, argument for applying the tax-confidentiality statute to the

   Meads is that the Meads were liable because they were Iwanski’s agents. The Court has already

   concluded that Plaintiff’s factual contention that the Meads were Iwanski’s agents violated Rule

   11(b)(3). (Supra § III(B)(2)(a).) The Court also ruled in connection with the Meads’ motion to

   dismiss that Plaintiff’s agency argument was not meritorious. (Doc. 92 at 8.) The Court must now

   consider whether Plaintiff’s agency argument was “warranted by existing law or by a nonfrivolous

   argument for extending, modifying, or reversing existing law or for establishing new law.” See

   Fed. R. Civ. P. 11(b)(2).

          “Arguments for extensions, modifications, or reversals of existing law or for creation of

   new law do not violate subdivision (b)(2) provided they are ‘nonfrivolous.’” Fed. R. Civ. P. 11

   Advisory Notes. The Court is to take into account “the extent to which a litigant has researched

   the issues and found some support for its theories even in minority opinions, in law review articles,

   or through consultation with other attorneys” in determining whether a litigant has violated Rule

   11(b)(2). Id.

          The Court concludes that Plaintiff’s agency argument was neither “warranted by existing

   law” nor “by a nonfrivolous argument for extending, modifying, or reversing existing law or for

   establishing new law.” See Fed. R. Civ. P. 11(b)(2). The Court does not reach this conclusion

   because it rejected Plaintiff’s agency argument when it granted the Meads’ motion to dismiss.

   Rather, the Court reaches this conclusion because, as the Court phrased the matter at that time,

   there was “neither legal support nor logic for extending liability under Section 7431 to persons not
                                                    33

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 33 of 49 PageID #: 909
   included in Section 6103 merely because those persons are alleged to be agents of someone who

   is.” (See Doc. 92 at 8.)

           Plaintiff’s main affirmative argument for extending liability to alleged agents seems to

   have been that it would advance the statute’s purpose of protecting the confidentiality of tax

   returns. (See Doc. 72 at 15, 17; see also Doc. 104 at 3 (“The statute allows ‘other persons’ to be

   liable. Plaintiff, in good faith, applied the present facts to the stated policy objective of the statute

   and the three relevant cases that he could find . . . .”).) But if enhancing confidentiality were

   enough to extend liability under the statute, everyone would be liable, and the statute’s detailed

   scheme would be meaningless. This is not a legally sufficient basis to argue for extending liability

   to non-enumerated persons under the statute.

           “Although arguments for a change of law are not required to be specifically so identified,

   a contention that is so identified should be viewed with greater tolerance under the rule.” Fed. R.

   Civ. P. 11 Advisory Notes. Plaintiff did not indicate that his position might be seeking a change

   in the law until he responded to the motions for sanctions. (Compare Doc. 72 at 15–18 (not

   mentioning a change in law) with Doc. 104 at 3 (“Rule [11] is intended to deter frivolous suits, not

   to deter novel legal arguments or cases of first impression.”) (alteration in original; citation

   omitted).) Plaintiff’s agency argument is therefore not entitled to the greater tolerance appropriate

   for an explicit request for a change in the law.

           As Plaintiff argues in his response to the motion for sanctions, he did attempt to distinguish

   three cases in which courts had found no liability under the statute for persons outside the statute,

   arguing those cases “lack[ed] the necessary ‘avenue of the government’ requirement to fall under

   §6103 and §7431.” (Doc. 72 at 16–17.) While distinguishing contrary cases may help remove an

   obstacle to reaching the legal result a party wants, it does not provide an affirmative rationale for



                                                      34

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 34 of 49 PageID #: 910
   extending the reach of a statute. Moreover, Plaintiff’s grounds for distinguishing those cases,

   based on an “‘avenue of the government’ requirement,” was legally unsound. The statute sets out

   multiple specific scenarios in which a person could be subject to Section 6103, not a vague

   requirement that there be some involvement of an “avenue of the government.” See 26 U.S.C.

   § 6103(a).

          Finally, Plaintiff has offered no reasoning or authority to support the extension of liability

   to agents of persons named in the statute. As the Court previously stated, “[a]gency is . . . a

   common-law construct under which a principal may be bound by the actions of his or her agents—

   not the other way around.” (Doc. 92 at 7–8, citing Jones v. Federated Fin. Reserve Corp., 144

   F.3d 961, 965 (6th Cir. 1998).) What Plaintiff sought was not just a change in law, but one that

   would upend the long-established principles governing an agency relationship.

          The Court concludes that Plaintiff’s contention that the Meads would have been subject to

   suit under Sections 7431 and 6013 of the Internal Revenue Code if they had been the agents of

   Iwanski was frivolous, unwarranted by existing law, and not supported by a nonfrivolous argument

   for extending, modifying, or reversing existing law or establishing new law. It therefore violated

   Rule 11(b)(2) as of the filing of Plaintiff’s response to the motion for summary judgment.

                         b.      Whether Plaintiff Was Damaged by Disclosure of His Income
                                 Amount

          The Meads argue Plaintiff’s assertion that he was damaged by the Meads’ public disclosure

   of his compensation was frivolous, because Plaintiff’s compensation from Anderson County was

   a matter of public record. (Doc. 102 at 5.) The Court has concluded Plaintiff did not assert that

   the amount of his compensation, itself, was private information. (Supra § III(B)(2)(b).) The Court

   accordingly concludes that Plaintiff’s related legal contention, although not always clearly

   expressed, was that the disclosure of copies of his tax forms caused him damages. Because


                                                   35

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 35 of 49 PageID #: 911
   Plaintiff did not clearly contend that he was damaged by the disclosure of his compensation

   amounts, there can have been no violation of Rule 11(b)(2) as to the contention.

                  4.      Plaintiff’s Purpose, Rule 11(b)(1)

          Having considered Plaintiff’s factual and legal contentions under Rule 11(b)(3) and (b)(2),

   the Court turns next to Plaintiff’s purpose under Rule 11(b)(1). The presentation of a pleading,

   motion, or other paper to the Court, either by filing it or by advocating for it after it is filed, is a

   certification “that to the best of the person’s knowledge, information, and belief, formed after an

   inquiry reasonable under the circumstances[,] . . . it is not being presented for any improper

   purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation.”

   Fed. R. Civ. P. 11(b)(1).

          The Meads argue Plaintiff’s lawsuit was filed and continued after January 31, 2019, as a

   way of getting political payback against them. (Doc. 102 at 8–9.) Steve Mead has submitted an

   affidavit explaining his belief that the lawsuit was, from the beginning and throughout its

   prosecution, “no more than political posturing and payback and had nothing to do with Mr. Teno

   allegedly being damaged.” (Doc. 101 at 2 [Steve Mead 2d Aff. ¶ 5].) He avers that both Plaintiff

   and one of his attorneys, Mr. Ward, have a political vendetta or agenda against him. (Id. at 3–4

   [Steve Mead 2d Aff. ¶¶ 5(a), (b)].)

          Steve Mead’s affidavit sets out four reasons why he believes Mr. Ward has a vendetta

   against him. First, in 2016, Mr. Ward ran against him for election as an Anderson County

   Commissioner, losing by a margin of almost two to one.10 (Id. at 3 [Steve Mead 2d Aff. ¶ 5(a)(i)].)



          10
              The affidavit states that Steve Mead “understand[s] [Mr. Ward] was embarrassed by”
   the margin of his loss. (Doc. 101 at 3 [Steve Mead 2d Aff. ¶ 5(a)(i)].) An affidavit must be made
   on personal knowledge. See Fed. R. Evid. 602. The basis of Steve Mead’s knowledge on this
   point is not clear, but it appears to be either hearsay or speculation. The Court will not consider
   this portion of the affidavit.
                                                     36

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 36 of 49 PageID #: 912
   Second, two years later, Mr. Ward was the treasurer for Steve Mead’s unsuccessful opponent in

   the 2018 election. (Id. [Steve Mead 2d Aff. ¶ 5(a)(ii)].) Third, Plaintiff’s lawsuit against the

   Meads, Emert, and Iwanski was filed “just in time to hit the local newspaper” before the mayoral

   primary in which Mayor Frank defeated the Meads’ candidate, Emert. (Id. [Steve Mead 2d Aff.

   ¶ 5(a)(iii)].) Fourth, Steve Mead was responsible for a resolution by the Anderson County

   Commission barring attorneys who had previously represented clients in suits against the County

   from later representing the County, and this category included Mr. Ward. (Id. [Steve Mead 2d

   Aff. ¶ 5(a)(iv)].)

           As to Plaintiff, Steve Mead states that he (Steve Mead) “has been a very vocal critic of the

   county outsourcing the delinquent tax attorney work that Mr. Teno is now doing.” (Id. at 3–4

   [Steve Mead 2d Aff. ¶ 5(b)].) Taking that work back into the Anderson County government would,

   Steve Mead argues, cause a dramatic reduction in Plaintiff’s income, from his position as the

   highest-paid person in the Anderson County government. (Id.)

           In response, Plaintiff asserts, without citation to authority, that “[t]he presence of politics

   is not a ground for determining there is an improper purpose.” (Doc. 104 at 5.) He characterizes

   Steve Mead’s assertions as “unfounded and absurd.” (Id.) As to Mr. Ward, Plaintiff asserts “[i]t

   is appalling that Defense counsel would even suggest that another member of the Bar brought a

   lawsuit on behalf of a client for his own political vendetta,” and it is beneath the dignity of the

   Court to address the issue. (Id.) As to Plaintiff, he argues the Meads’ allegation is untrue, that the

   Meads used Plaintiff as a pawn in their own feud with Mayor Frank, and that Plaintiff has no

   vendetta in any case “because all of Mr. Mead’s attempts at political subterfuge that in anyway

   [sic] affected Plaintiff were unsuccessful.” (Id.)




                                                     37

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 37 of 49 PageID #: 913
          Plaintiff has submitted an affidavit of Mr. Ward. (Doc. 104-1.) It refers to Steve Mead’s

   allegations that Mr. Ward acted out of a vendetta, and then states, “Defendant Steve Mead’s

   statements are bizarre, false, reckless, malicious, and irrelevant.” (Id. at 2 [Ward Aff. ¶¶ 5, 6].)

   The affidavit contains no specific denials of any facts alleged in Steve Mead’s affidavit. Instead,

   it says Mr. Moore mentions “Steve Mead’s falsities” only “to note their lack of propriety, and the

   affront to this Court, on the part of [the Meads’ counsel] by offering aspersions in the service of a

   client.” (Id. [Ward Aff. ¶ 7].) The affidavit does not directly mention the allegations in Steve

   Mead’s affidavit as they relate to Plaintiff. Plaintiff has also not submitted an affidavit of his own

   in opposition to the Meads’ motion for sanctions.

          Presenting or advocating a written paper violates Rule 11(b)(1) if it is done “for any

   improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of

   litigation.” Fed. R. Civ. P. 11(b)(1). The analysis of an improper purpose under Rule 11(b)(1)

   resembles the analysis of bad faith or an improper purpose under a court’s inherent power to

   sanction a party by shifting fees. See BDT Prods., Inc. v. Lexmark Intern., Inc., 602 F.3d 742, 752

   (6th Cir. 2010). Under that standard, pursuing an action that is without merit may be evidence of

   bad faith, but a court “must find something more than that a party knowingly pursued a meritless

   claim or action at any stage of the proceedings.” Id. at 753 & 752 n.4 (emphasis in original).

   “Harassing the opposing party, delaying or disrupting litigation, hampering the enforcement of a

   court order, or making improper use of the courts are all examples of the sorts of conduct that will

   support a finding of bad faith or improper purpose,” but such conduct may not be shown only by

   knowing pursuit of a meritless claim. Id. at 754.

          Plaintiff argues the Court should not address the Meads’ allegations about Plaintiff’s and

   his counsel’s alleged motivations, because to do so would be beneath, or an affront to, the Court.



                                                    38

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 38 of 49 PageID #: 914
   (Doc. 104 at 5; Doc. 104-1 at 2 [Ward Aff. ¶ 7].) The Federal Rules of Civil Procedure require

   the Court to resolve any allegations that a paper has been presented for an improper purpose. See

   Fed. R. Civ. P. 11(b)(1). The Court therefore does not have the option to reject those allegations

   on the grounds that they are beneath the Court.

          Plaintiff also argues that the presence of politics is not a proper foundation for finding an

   improper purpose under Rule 11. (Doc. 104 at 5.) However, courts have found an improper

   purpose based on political motivations or personal vendettas. See, e.g., Collins v. Daniels, 916

   F.3d 1302, 1320–22 (10th Cir. 2019) (adding parties for political reasons and without legal basis

   is an improper purpose under Rule 11); Knipe v. Skinner, 19 F.3d 72, 77 (2d Cir. 1994) (filing

   action without good-faith legal basis to “pursue a personal agenda against [a government entity]”

   violates Rule 11) (under previous version of Rule 11); Scott v. Sanders, 789 F. Supp. 2d 773, 776

   (E.D. Ky. 2011) (pursuing “personal vendetta” against persons not involved in a lawsuit by

   submitting an affidavit attacking them is an improper purpose under Rule 11(b)(1)).

          Plaintiff asserts that Steve Meads’ allegations are false, unfounded, bizarre, absurd and

   malicious. (Doc. 104 at 5; Doc. 104-1 at 2 [Ward Aff. ¶ 6].) These assertions are not sufficient to

   defeat Steve Mead’s specific allegations. The Court cannot, based on a blanket denial, conclude

   that Mr. Ward did not run against Steve Mead unsuccessfully in 2016, that Mr. Ward was not the

   treasurer for a 2018 candidate who also ran unsuccessfully against Steve Mead, or that Steve Mead

   was not responsible for a resolution that effectively prevented Mr. Ward from representing

   Anderson County in cases going forward. (Doc. 101 at 3 [Steve Mead 2d Aff. ¶ 5(a)(i), (ii), (iv)].)

   Moreover, it is undisputed that Plaintiff’s lawsuit was filed approximately a week before the 2018

   mayoral primary election, as Steve Mead’s affidavit states (see Doc. 1 (lawsuit filed April 23,

   2018); Doc. 72 [Pl.’s Resp. to Mot. Summ. J.] at 5 (primary election was held on May 1, 2018)),



                                                     39

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 39 of 49 PageID #: 915
   and there is other uncontradicted evidence in the record that the lawsuit received local news

   coverage a few days before Mayor Frank won the election by a narrow margin, (see Doc. 68 at 3

   [Steve Mead 1st Aff. ¶¶ 10, 11]). The record also contains evidence to support the assertion in

   Steve Mead’s affidavit that Steve Mead was a vocal critic of Plaintiff’s compensation and work as

   Delinquent Tax Attorney for Anderson County. (See Doc. 68-1 [Campaign Document] ¶ 25; Doc.

   72-7 at 19 (Steve Mead email to Iwanski asking how much Anderson County and taxpayers could

   save if someone else were in Plaintiff’s role as Delinquent Tax Attorney).)

          All of the foregoing are objective facts which Plaintiff and Mr. Ward could have shown

   were false, if indeed any of them were false. Lacking any evidence to contradict them other than

   a blanket denial, however, and finding support for some of them elsewhere in the record, the Court

   credits them. Based on these facts, in addition to the meritless nature of most of Plaintiff’s claims

   and contentions against the Meads, the Court finds that Plaintiff and his counsel brought the lawsuit

   for the improper purpose of harassing the Meads for their own personal and political reasons,

   independently of any merits the action may have had.

          Steve Mead’s affidavit addresses facts that existed as of the filing of the initial complaint.

   He also averred, however, that these facts continued to influence Plaintiff and his counsel in

   continuing to prosecute the action. (Doc. 101 at 2 [Steve Mead 2d Aff. ¶ 5].) The Meads’ motion

   seeks sanctions based on Plaintiff’s actions as of the filing of the response to the motion for

   summary judgment. (Doc. 99 at 1.) The Court concludes that Plaintiff’s response to the motion

   for summary judgment and his choice to keep prosecuting his case against the Meads after that

   time violated Rule 11(b)(1).

          C.      Sanctions

          The Court has concluded that Plaintiff violated Rule 11(b) in multiple ways as of January

   31, 2019, and until the dismissal of the lawsuit. (See supra §§ III(B)(2)(a), (2)(c), (3)(a), 4.) The
                                                    40

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 40 of 49 PageID #: 916
   questions remaining are, first, whether sanctions are appropriate for those violations; second, the

   form and amount of any such sanctions; and third, against whom any such sanctions should be

   assessed.

                  1.      Whether Sanctions Are Appropriate

          Factors for a court to consider in deciding whether to impose Rule 11 sanctions include

          Whether the improper conduct was willful, or negligent; whether it was part of a
          pattern of activity, or an isolated event; whether it infected the entire pleading, or
          only one particular count or defense; whether the person has engaged in similar
          conduct in other litigation; whether it was intended to injure; what effect it had on
          the litigation process in time or expense; whether the responsible person is trained
          in the law; what amount, given the financial resources of the responsible person, is
          needed to deter that person from repetition in the same case; what amount is needed
          to deter similar activity by other litigants.

   Fed. R. Civ. P. 11 Advisory Notes.

          The Court has found multiple significant violations of Rule 11(b) by Plaintiff. His factual

   contention that the Meads were Iwanski’s agents violated Rule 11(b)(3). (Supra § III(B)(2)(a).)

   That factual contention was crucial to Plaintiff’s tax-disclosure-statute cause of action against the

   Meads in Count One. Plaintiff’s legal contention that the Meads were subject to the tax-disclosure

   statute violated Rule 11(b)(2), which would have been fatal to Count One, even if Plaintiff had

   provided any factual support for it. (Supra § III(B)(3)(a).) Plaintiff’s factual contention that the

   Meads distributed Plaintiff’s tax forms violated Rule 11(b)(3), as did his factual contention that

   Leslie Mead had seen his tax forms. (Supra § III(B)(2)(c)(i), (ii).) Those two findings together

   were fatal to Plaintiff’s cause of action against Leslie Mead in Count Two, for invasion of privacy.

   They also left Plaintiff’s cause of action against Steve Mead in Count Two dependent on a single

   inference that Steve Mead had seen Plaintiff’s tax forms. And Plaintiff’s improper purpose in

   prosecuting the lawsuit as a whole violated Rule 11(b)(1). (Supra § III(B)(4).)




                                                    41

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 41 of 49 PageID #: 917
          All of the relevant Advisory Note factors point to the conclusion that sanctions are

   appropriate. Plaintiff’s conduct was willful, rather than negligent. The April 2018 Letter

   demonstrates that Plaintiff’s counsel had good reason to doubt, from the beginning, whether

   Plaintiff’s tax forms were attached to the Campaign Document.               Plaintiff also implicitly

   acknowledged in his response to the motion to dismiss that he would need more evidence of

   distribution than the Campaign Document to sustain his case once he got beyond that stage. (See

   Doc. 45 at 10 (“Discovery is necessary for Plaintiff to make a determination on that matter . . . .”).)

   Once discovery was complete, however, he continued to rest only on that ambiguous inference

   from the Campaign Document.

          Plaintiff’s conduct infected his entire action against the Meads, rather than one particular

   count or defense. Count One was factually and legally frivolous as to both of the Meads. Despite

   the Court’s dismissal of Count Two without prejudice, and Plaintiff’s consequent assertion that

   Count Two could still be pursued in state court (Doc. 104 at 6), Plaintiff’s conduct infected that

   count, as well. Count Two was factually frivolous as to Leslie Mead, and it hung by the slimmest

   factual thread as to Steve Mead. Moreover, Plaintiff’s entire action against the Meads was infected

   with the improper purposes of Plaintiff and his counsel.

          Plaintiff’s conduct was part of a pattern of activity, rather than an isolated event, in that he

   made multiple unsupported factual allegations and unwarranted legal contentions. Given the

   Court’s finding on an improper purpose, Plaintiff’s maintenance of his action against the Meads

   was intended to injure. Because Plaintiff’s conduct infected the entire lawsuit and was continued

   for an improper purpose, it had a significant effect on the litigation process in time and expense.

   And, finally, both Plaintiff and his counsel are trained in the law.




                                                     42

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 42 of 49 PageID #: 918
          Having concluded that sanctions are appropriate, the Court considers the form and amount

   of sanctions that should be ordered.

                  2.       Form and Amount of Sanctions

          The Meads seek an award of $11,613, representing the attorney fees they incurred in this

   matter beginning on January 31, 2019. (Doc. 99 at 1.) They have submitted an affidavit from

   Steve Mead that these fees totaled $11,613 from January 31, 2019, through the filing of the motion.

   (Doc. 101 at 2 [Steve Mead 2d Aff. ¶ 3].) They have also submitted a declaration from their

   counsel setting out the same amount, attaching a description of the services provided since that

   date, stating that the work and time represented by the descriptions were necessary for the

   representation, and that the hourly rates of $225 per hour for lead counsel and $140 per hour for

   the associate attorney were reasonable for the Knoxville area and their respective experience.

   (Doc. 100 at 4–5 [Brian Quist Decl. ¶¶ 6–9]; Doc. 100-8 [itemized statement of services].)

   Counsel’s declaration also contains an analysis of the criteria for determining a reasonable fee

   under Rule 1.5(a) of the Tennessee Rules of Professional Conduct. (Id. at 5–8 [Quist Decl. ¶ 10].)

          Plaintiff does not object to the amount of the sanction the Meads seek or to any part of the

   Meads’ submission regarding the fees they incurred to their attorneys. (See Doc. 104 at 6–7.) The

   Court has reviewed the Meads’ counsel’s billing statement and finds the work completed to have

   been necessary and appropriate, and the amount of the fee to have been reasonable.

          A sanction under Rule 11 “must be limited to what suffices to deter repetition of the

   conduct or comparable conduct by others similarly situated.” Fed. R. Civ. P. 11(c)(4). Factors to

   be considered include

          the nature of the violation committed, the circumstances in which it was committed,
          the circumstances (including the financial state) of the individual to be sanctioned,
          and those sanctioning measures that would suffice to deter that individual from
          similar violations in the future. The court should also consider the circumstances of
          the party or parties who may have been adversely affected by the violation.
                                                   43

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 43 of 49 PageID #: 919
   Orlett, 954 F.2d at 420 (quoting American Judicature Society, Studies of the Justice System, Rule

   11 in Transition: The Report of the Third Circuit Task Force on Federal Rule of Civil Procedure

   11, at 12 (1989)) (discussing sanctions under previous version of Rule 11).

           Considering the nature and circumstances of Plaintiff’s multiple violations and what would

   be sufficient to deter Plaintiff in future, as well as Plaintiff’s failure to object to the amount of the

   sanctions based on his or his counsel’s financial state, the Court concludes that $11,613, the

   amount of the sanction the Meads seek, is no greater than necessary to deter repetition of this

   conduct. The Court further finds this no more than necessary in light of the Meads’ financial

   situation. As presented in Steve Mead’s second affidavit, the Meads’ attorney fees for the entirety

   of their defense have been $28,336; the Meads are retired senior citizens with a small amount of

   additional compensation from Steve Mead’s work as a County Commissioner and in financial

   services; and the Meads had to cancel their long-planned fiftieth anniversary trip to Alaska because

   they could no longer afford to pay for it.

           The Meads ask that the sanction be paid to them. (Doc. 99 at 1.) Plaintiff objects, arguing

   that “the present matter is not appropriate for a monetary sanction for attorney fees.” (Doc. 104 at

   6.)

           A sanction under Rule 11, “if imposed on motion and warranted for effective deterrence,”

   may include “an order directing payment to the movant of part or all of the reasonable attorney’s

   fees and other expenses directly resulting from the violation.” Fed. R. Civ. P. 11(c)(4). As

   explained in the Advisory Notes:

           Since the purpose of Rule 11 sanctions is to deter rather than to compensate, the
           rule provides that, if a monetary sanction is imposed, it should ordinarily be paid
           into court as a penalty. However, under unusual circumstances, particularly for
           (b)(1) violations, deterrence may be ineffective unless the sanction not only
           requires the person violating the rule to make a monetary payment, but also

                                                      44

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 44 of 49 PageID #: 920
          directs that some or all of this payment be made to those injured by the violation.
          Accordingly, the rule authorizes the court, if requested in a motion and if so
          warranted, to award attorney’s fees to another party. Any such award to another
          party, however, should not exceed the expenses and attorneys’ fees for the services
          directly and unavoidably caused by the violation of the certification requirement.
          If, for example, a wholly unsupportable count were included in a multi-count
          complaint or counterclaim for the purpose of needlessly increasing the cost of
          litigation to an impecunious adversary, any award of expenses should be limited to
          those directly caused by inclusion of the improper count, and not those resulting
          from the filing of the complaint or answer itself.

   Fed. R. Civ. P. 11 Advisory Notes (emphasis added).

          The Court concludes that this case presents the kind of unusual circumstances that would

   make deterrence ineffective unless Plaintiff is required to make a payment to the Meads. The

   Court has found a violation of Rule 11(b)(1), which the Advisory Notes identify as particularly

   suitable for this unusual form of sanctions. Moreover, as discussed above, Plaintiff’s conduct

   infected his entire action against the Meads, notwithstanding the fact that one count against one of

   the Meads had a minimal piece of evidentiary support. (See supra § III(C)(1).)

          Therefore, the Court will order a payment to the Meads of their reasonable attorney fees

   beginning on January 31, 2019, in the amount of $11,613, as a deterrent measure. Given the

   extensive nature of the violations and the fact that they infected the prosecution of the entire action

   against the Meads from and after January 31, 2019, the Court concludes this to be the amount

   directly resulting from Plaintiff’s violations. See Fed. R. Civ. P. 11(c)(4).

          The Court next considers whether this payment should be ordered against Plaintiff, his

   counsel, or Plaintiff’s counsel’s law firm.

                  3.      Against Whom Sanctions Should Be Ordered

          If, “after notice and a reasonable opportunity to respond, the court determines that Rule

   11(b) has been violated, the court may impose an appropriate sanction on any attorney, law firm,




                                                     45

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 45 of 49 PageID #: 921
   or party that violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c)(1). A

   sanction under Rule 11

           should be imposed on the persons—whether attorneys, law firms, or parties—who
           have violated the rule or who may be determined to be responsible for the violation.
           The person signing, filing, submitting, or advocating a document has a
           nondelegable responsibility to the court, and in most situations is the person to be
           sanctioned for a violation.

   Fed. R. Civ. P. 11 Advisory Notes.

           Where there has been a violation of Rule 11 as to legal contentions, sanctions against the

   attorney making or advocating for the offending legal contentions are appropriate. Because of the

   violations of Rule 11(b)(2) in this case (see supra § III(B)(3)(a)), sanctions will be ordered against

   Plaintiff’s counsel. Sanctions against Plaintiff’s counsel are also appropriate given counsel’s

   improper purpose in maintaining the lawsuit. (See supra § III(B)(4).) In addition, there is no

   indication that Plaintiff’s violations of Rule 11(b)(3) as to factual contentions were not, at least in

   part, attributable to Plaintiff’s counsel. (See supra § III(B)(2)(a), (c)(i), (c)(ii).)

           “Absent exceptional circumstances, a law firm must be held jointly responsible for a

   violation committed by its partner, associate, or employee” when a motion for sanctions is granted.

   Fed. R. Civ. P. 11(c)(1). The Court sees no exceptional circumstances here, nor has Plaintiff

   argued for any. The Court will accordingly order sanctions against Plaintiff’s counsel’s law firm

   in the same amount as sanctions against Plaintiff’s counsel.

           As to Plaintiff himself, “[s]anctions that involve monetary awards (such as a fine or an

   award of attorney’s fees) may not be imposed on a represented party for causing a violation of

   subdivision (b)(2), involving frivolous contentions of law. Monetary responsibility for such

   violations is more properly placed solely on the party’s attorneys.” Id. Here, the Court has found

   not just a violation of Rule 11(b)(2), but also violations of Rule 11(b)(3) and 11(b)(1). Plaintiff is



                                                       46

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 46 of 49 PageID #: 922
   a trained and licensed attorney. Given the Court’s findings as to Plaintiff’s unsupported factual

   contentions (see supra § III(B)(2)(a), (c)(i), (c)(ii)) and improper purpose for maintaining the

   lawsuit (see supra § III(B)(4)), the Court will order sanctions against Plaintiff’s counsel. Because

   Plaintiff was a represented party in this action and therefore cannot be held responsible for the

   legal violations, the Court will order a smaller share of the sanction against Plaintiff than against

   his counsel and his counsel’s law firm.

          One third of the amount of the $11,613 sanction would be $3,871. The Court will order

   that Plaintiff, Doyle Thornton Teno, III, pay the Meads approximately half of that amount, $2,000.

   That leaves $9,613 to be allocated between Plaintiff’s counsel and Plaintiff’s counsel’s law firm.

   The Court will split the remaining amount equally between Plaintiff’s counsel and Plaintiff’s

   counsel’s law firm. Plaintiff’s counsel’s law firm will accordingly be ordered to pay $4,806.50.

   Plaintiff’s lead counsel, Mr. Ward, will be ordered to pay the larger share of the remaining amount,

   $3,204.50, and Plaintiff’s secondary counsel, Ms. Nower, will be ordered to pay the smaller share

   of the remaining amount, $1,602.

          D.      Motion to Alter or Amend Judgment

          The Meads have filed a separate motion to alter or amend the judgment under Rule 59(e)

   of the Federal Rules of Civil Procedure, in order to allow the Court to impose the sanctions they

   seek under Rule 11. (Doc. 97.)

          Plaintiff responded in opposition, arguing the Meads have not provided grounds on which

   the Judgment Order should be amended. (Doc. 105 at 1.) Plaintiff also argues that the Meads’

   motion erroneously states that motions under Rule 11 do not have an outside filing deadline;

   Plaintiff relies on the arguments he made regarding timeliness in response to the Meads’ motion

   for sanctions in this regard. (Id. at 2.) Plaintiff also argues that “the Meads are attempting to



                                                    47

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 47 of 49 PageID #: 923
   evade the ‘outside deadline’ of Rule 11 motions by amending the very document which concludes

   the case and prevents them from filing a proper motion for Rule 11 sanctions.” (Id.)

           In reply, the Meads represent that they sought to alter or amend the judgment as a

   precaution, and so that, if sanctions were ordered against Plaintiff, Plaintiff could appeal that order

   as part of the amended final judgment. (Doc. 106 at 1.) The Meads further state that they would

   have no objection to the Court’s denying their motion to alter or amend if the Court does not find

   it to be “a required or useful prerequisite.” (Id. at 2.)

           A court “may grant a timely Rule 59 motion to alter or amend judgment [1] to correct a

   clear error of law; [2] to account for newly discovered evidence or an intervening change in the

   controlling law; or [3] to otherwise prevent manifest injustice.” Volunteer Energy Servs., Inc. v.

   Option Energy, LLC, 579 F. App’x 319, 330 (6th Cir. 2014) (quoting Doran v. Comm’r of Soc.

   Sec., 467 F. App’x 446, 448 (6th Cir. 2012)).

           The Meads’ motion does not suffer from any infirmities related to timeliness. A party may

   file a motion to alter or amend a judgment “no later than 28 days after entry of the judgment.”

   Fed. R. Civ. P. 59(e). The Meads’ motion satisfies that requirement. (Compare Doc. 93 with Doc.

   97.) Nor, contrary to Plaintiff’s assertion, are the Meads incorrect that it is permissible to file their

   motion for sanctions after entry of judgment. (See supra § III(A).) This also means that amending

   the judgment to incorporate an award of sanctions against Plaintiff is not necessary for reasons of

   timeliness.

           Based on the lack of necessity to grant the motion to alter or amend in order to grant the

   Meads’ motion for sanctions, Plaintiff’s opposition to the motion to alter or amend, and the Meads’

   acquiescence in the Court’s denying the motion to alter or amend, the Court will DENY the

   motion.



                                                      48

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 48 of 49 PageID #: 924
   IV.    CONCLUSION

          The Court will GRANT the Meads’ motion for sanctions (Doc. 99) and DENY the Meads’

   motion to alter or amend the judgment (Doc. 97). A payment of $11,613 will be ordered to be

   paid to the Meads as a sanction: $2,000 by Plaintiff, Doyle Thornton Teno, III; $4,806.50 by

   Plaintiff’s counsel’s law firm, Young Williams & Ward, PC; $3,204.50 by Plaintiff’s lead counsel,

   Hugh B. Ward; and $1,602 by Plaintiff’s secondary counsel, Mindy L. Nower.


          An appropriate order will enter.


                                                       /s/____________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




                                                  49

Case 3:18-cv-00159-CLC-HBG Document 108 Filed 06/01/20 Page 49 of 49 PageID #: 925
